Exhibit 10.4
ESCROW AGREEMENT
This Escrow Agreement (this "Agreement") is entered into as of March 25, 2015,
by and among CALA ENERGY CORP., a Nevada corporation (the "Company"), CKR LAW,
LLP, a law firm organized as a limited liability partnership under the laws of
California (the "Escrow Agent"), and the Buyer(s) set forth on the signature
pages affixed hereto (the "Buyer"). The Buyer and the Company are collectively
referred to herein as the "Parties."
WHEREAS, pursuant to the stock purchase agreement by and among the Company and
the Buyer dated March 25, 2015 (the "Purchase Agreement"), each Buyer has
individually and irrevocably agreed, subject to the terms and conditions of the
Purchase Agreement, to purchase such number of shares of the Company's common
stock, $0.001 par value per share, (the "Common Stock")  as set forth on Annex A
to the Purchase Agreement (the "PPO Shares") at a price of U.S. $0.08 per share
(the "Share Offering Price") in exchange for such aggregate sum to be determined
by multiplying the PPO Shares by the Share Offering Price (the "Subscription
Amount");
WHEREAS, the Parties have agreed to place on deposit with the Escrow Agent, the
Subscription Amount (the "Escrow Funds") to be held in a non-interest bearing
attorney escrow account as described in Section 3 below (the "Escrow Account")
pursuant to the terms of the Purchase Agreement and this Agreement; and
WHEREAS, once the Subscription Amount is placed into escrow hereby and the
Subscription Agreement is executed and delivered by the Buyer, the Purchase
Agreement becomes irrevocable by Buyer and Escrow Agent may, if accepted by the
Company, distribute Escrow Funds deposited therefore without further notice to,
or consent of, Buyer; and
WHEREAS, the Escrow Agent has agreed to act as Escrow Agent at the request of
the Parties and to hold certain funds delivered to it in accordance with the
provisions hereof.
NOW, THEREFORE, IT IS HEREBY MUTUALLY AGREED, that:
1.            Definitions.                          Unless otherwise defined in
this Agreement, all capitalized terms, when used herein, shall have the same
meaning as they are defined in the Purchase Agreement.
2.            Binding Agreement.  This Agreement becomes binding upon the Buyer
automatically upon execution of the Purchase Agreement.  All capitalized terms
not otherwise defined herein shall be as defined in the Purchase Agreement.
3.            Delivery of Escrow Funds.  Upon execution of the Purchase
Agreement by Buyer, the Buyer shall deliver to Escrow Agent a wire transfer of
the Escrow Funds in accordance with the wire instructions set forth below.  Such
Subscription Amount shall be wired by the Buyer to a special non-interest
bearing attorneys Escrow Account operated by Escrow Agent under this Agreement
as follows:

--------------------------------------------------------------------------------

Escrow Agent – Wire Transfer Instructions:
Bank:
 
ABA/Routing #:
Account Name:
Account #:
Swift Code:
Reference:                                    LFC- __________
[please insert name]
 

4.            Disbursement of the Escrow Funds.
(a)            In the event that, on or before the Termination Date (as defined
in the Purchase Agreement), the Escrow Agent received written Disbursement
Notice (as hereinafter defined) and disbursement instructions executed by the
Company that it has accepted one or more subscriptions from Buyers, the Escrow
Agent shall disburse all Escrow Funds held in respect of such subscriptions to
the Company.  A "Disbursement Notice", as used herein, shall mean a notice 
detailing the name of the Buyer whose Purchase Agreement is being accepted, the
Subscription Amount accepted (or rejected if any) and number of PPO Shares
issued as well as the date of Closing, and further certifying that the LFC
Acquisition has been completed instructing of the Escrow Agent to disburse
funds.


(b)            In the event that the Company requests to Escrow Agent that
Escrow Funds be returned to any Buyer, said funds shall be returned to such
Buyer within four (4) business days of such refund notice, to the account from
which such funds originated, unless a separate account approved by the Escrow
Agent is specifically provided for by the Buyer.


(c)            In the event that no Disbursement Notice or Refund Notice is
received by or before the Termination Date all Escrow Funds shall be returned
within four (4) business days of such Termination Date, to the account from
which such funds originated, unless a separate account approved by the Escrow
Agent is specifically provided for by the Buyer.  Notwithstanding the foregoing,
the Company and any one or more Buyer's may elect to continue the Offering
Period and this Escrow Agreement in writing and, any non-consenting Buyer's
Escrow Funds shall be returned to such Buyer.
5.            Disputes.                          Escrow Agent has acted as
counsel for the Company only in connection with the LFC Acquistion and Buyers
consent thereto and hereby waive any apparent conflict of interest with respect
to such representation. Escrow Agent's duties shall be ministerial in nature and
the release of any funds does not constitute or imply that any opinion of
counsel is granted in connection with the Closing or that Escrow Agent has
endorsed or conducted any degree of due diligence relating to the offering.  In
the event of any dispute among the Parties, the provisions of Section 6 below
shall prevail, and, upon return of funds or deposit of the same into court as
provided in Section 6 below, Escrow Agent's duties shall be deemed duly
discharged and satisfied in full.
 
2

--------------------------------------------------------------------------------

6.            Acceptance by Escrow Agent.  The Escrow Agent hereby accepts and
agrees to perform its obligations hereunder, provided that:


(a)  The Escrow Agent shall have no liability or obligation with respect to the
Escrow Funds, except for Escrow Agent's willful misconduct or gross negligence. 
The Escrow Agent's sole responsibility shall be for the safekeeping and
disbursement of the Escrow Funds in accordance with the terms of this
Agreement.  The Escrow Agent shall have no implied duties or obligations and
shall not be charged with knowledge or notice of any fact or circumstance not
specifically set forth herein.  The Escrow Agent may rely upon any instrument,
not only as to its due execution, validity and effectiveness, but also as to the
truth and accuracy of any information contained therein, which the Escrow Agent
shall in good faith believe to be genuine, to have been signed or presented by
the person or parties purporting to sign the same and conform to the provisions
of this Agreement.  In no event shall the Escrow Agent be liable for incidental,
indirect, special, and consequential or punitive damages.  The Escrow Agent
shall not be obligated to take any legal action or commence any proceeding in
connection with the Escrow Funds, any account in which the funds are deposited,
this Agreement or the Purchase Agreement, or to appear in, prosecute or defend
any such legal action or proceeding.  The Escrow Agent may consult legal counsel
selected by it in any event of any dispute or question as to construction of any
of the provisions hereof or of any other agreement or its duties hereunder, or
relating to any dispute involving any party hereto, and shall incur no liability
and shall be fully indemnified from any liability whatsoever in acting in
accordance with the opinion or instructions of such counsel. Parties jointly and
severally shall promptly pay, upon demand, the reasonable fees and expenses of
any such counsel.


(b)            The Escrow Agent is hereby authorized, in its sole discretion, to
comply with orders issued or process entered by any court with respect to the
Escrow Funds, without determination by the Escrow Agent of such court's
jurisdiction in the matter.  If any portion of the Escrow Funds is at any time
attached, garnished or levied upon under any court order, or in case the
payment, assignment, transfer, conveyance or delivery of any such property shall
be stayed or enjoined by any court order, or in any case any order judgment or
decree shall be made or entered by any court affecting such property or any part
thereof, then and in any such event, the Escrow Agent is authorized, in its sole
discretion, to rely upon and comply with any such order, writ, judgment or
decree which it is advised by legal counsel selected by it to be  binding upon
it, without the need for appeal or other action; and if the Escrow Agent
complies with any such order, writ, judgment or decree, it shall not be liable
to any of the parties hereto or to any other person or entity by reason of such
compliance even though such order, writ, judgment or decree may be subsequently
reversed, modified, annulled, set aside or vacated.


(c)            From and at all times after the date of this Agreement, the
Parties,  jointly and severally, shall, to the fullest extent permitted by law
and to the extent provided herein, indemnify and hold harmless the Escrow Agent
and each partner, director, officer, employee, attorney, agent and affiliate of
Escrow Agent  (collectively, the "Indemnified Parties") against any and all
actions, claims (whether or not valid), losses, damages, liabilities, costs and
expenses of any kind or nature whatsoever (including without limitation
reasonable attorney's fees, costs and expenses) incurred by or asserted against
any of the Indemnified Parties from and after the date hereof, whether direct,
indirect or consequential, as a result of or arising from or in any way relating
to any claim, demand, suit, action, or proceeding (including any inquiry or
investigation) by any person, including without limitation the parties to this
Agreement, whether threatened or initiated, asserting a claim for any legal or
equitable remedy against any person under any statute or regulation, including,
but not limited to, any federal or state securities laws, or under any common
law or equitable cause or otherwise, arising from or in connection with the
negotiation, preparation, execution, performance or failure of performance of
this Agreement or any transaction contemplated herein, whether or not any such
Indemnified Party is a party to any such action or proceeding, suit or the
target of any such inquiry or investigation; provided, however, that no
Indemnified Party shall have the right to be indemnified hereunder for liability
finally determined by a court of competent jurisdiction, subject to no further
appeal, to have resulted from the gross negligence or willful misconduct of such
Indemnified Party. The obligations of the parties under this section shall
survive any termination of this Agreement, and resignation or removal of Escrow
Agent shall be independent of any obligation of Escrow Agent.
 
3

--------------------------------------------------------------------------------

(d)            If at any time, there shall exist any dispute between the Parties
with respect to holding or disposition of any portion of the Escrow Funds, or
any other obligations of Escrow Agent hereunder, or if at any time the Escrow
Agent is unable to determine, to the Escrow Agent's sole satisfaction, the
proper disposition of any portion of the Escrow Funds, or the Escrow Agent's
proper actions with respect to its obligations hereunder, or if the parties have
not within thirty (30) days of the furnishing by the Escrow Agent of a notice of
resignation pursuant to the notice provisions hereof, appointed a successor
escrow agent to act hereunder, then Escrow Agent may, in its sole discretion,
take either or both of the following actions:



(i) suspend the performance of any of its obligations (including without
limitation any disbursement obligations) under this Agreement until such dispute
or uncertainty shall be resolved to the sole satisfaction of the Escrow Agent or
until a successor escrow agent shall be appointed (as the case may be); provided
however, the Escrow Agent shall continue to hold the Escrow Funds in accordance
with the terms hereof; or

(ii) petition (by means of an interpleader action or any other appropriate
method) any court of competent jurisdiction in any venue convenient to the
Escrow Agent, for instructions with respect to such dispute or uncertainty, and
to the extent required by law, pay into such court, for holding and disposition
in accordance with the instructions of such court, all funds held by it in the
Escrow Funds, after deduction and payment to the Escrow Agent of all fees and
expenses (including court costs and attorneys' fees) payable to, incurred by, or
expected to be incurred by Escrow Agent in connection with performance of its
duties and the exercise of its rights hereunder.

(e)            The Escrow Agent may resign from the performance of its duties
hereunder at any time by giving no less than ten (10) days' prior written notice
to the Parties or may be removed, with or without cause, by the Parties, acting
jointly, by furnishing a joint written direction to the Escrow Agent, at any
time by the giving of ten (10) days' prior written notice to the Escrow Agent as
provided herein below.  Upon any such notice of resignation or removal, the
Parties jointly shall appoint a successor escrow agent hereunder.  Upon the
acceptance in writing of any appointment of an Escrow Agent hereunder by a
successor escrow agent, such successor escrow agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Escrow Agent, and the retiring Escrow Agent shall be discharged from
its duties and obligations under this Escrow Agreement, but shall not be
discharged from any liability for actions taken as Escrow Agent hereunder prior
to such succession.  After any retiring Escrow Agent's resignation or removal,
the provisions of this Escrow Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Escrow Agent under this
Escrow Agreement.  The retiring Escrow Agent shall transmit all records
pertaining to the Escrow Funds and shall pay all funds held by it in the Escrow
Funds, to the successor escrow agent, after making copies of such records as the
retiring Escrow Agent deems advisable and after deduction and payment to the
retiring Escrow Agent of all fees and expenses (including court costs and
attorneys' fees) payable to, incurred by, or expected to be incurred by the
retiring Escrow Agent in connection with the performance of its duties and the
exercise of its rights hereunder.
4

--------------------------------------------------------------------------------

(f)            Other than its obligation to wire the Escrow Funds to the account
set forth in Section 3, the Escrow Agent shall have no duty, responsibility or
obligation to interpret or enforce the terms of any agreement other than Escrow
Agent's obligations hereunder, and the Escrow Agent shall not be required to
make a request that any monies be delivered to the Escrow Account, it being
agreed that the sole duties and responsibilities of the Escrow Agent shall be to
the extent not prohibited by applicable law (i) to accept the wire transfer
delivered to the Escrow Agent for the Escrow Account and deposit said wire
transfer into the non-interest bearing Escrow Account, and (ii) to disburse the
Escrow Funds as stated above.
(g)            The Escrow Agent shall be obligated to perform only such duties
as are expressly set forth in this Agreement.  No implied covenants or
obligations shall be inferred from this Agreement against the Escrow Agent, nor
shall the Escrow Agent be bound by the provisions of any agreement beyond the
specific terms hereof.
(h)            No provision of this Agreement shall require the Escrow Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder. The Escrow Agent is acting under
this Agreement as a stakeholder only and shall be considered an independent
contractor with respect to each party.  No term or provision of this Agreement
is intended to create, nor shall any such term or provision be deemed to have
created, any trust, joint venture, Partnership, or debtor/creditor relationship
between or among the Escrow Agent and any of the parties.
(i)            In no event shall the Escrow Agent be liable for any lost
profits, lost savings or other special, exemplary, consequential or incidental
damages even if the Escrow Agent has been advised of the likelihood of such loss
or damage.\
5

--------------------------------------------------------------------------------

7.            Representations and Warranties.
            (a)            The Parties represent and warrant to the Escrow Agent
that they have not stated to any individual or entity that the Escrow Agent's
duties will include anything other than those duties stated in this Agreement.
(b)            The Parties represent and warrant to the Escrow Agent that no
other document that has been delivered or will be delivered by the Parties to
any third parties that include Escrow Agent's name and duties.
(c)            The Parties represent and warrant to the Escrow Agent that this
Escrow Agreement has been duly and validly authorized, executed and delivered by
the them, is in full force and effect, and represents a legal and binding
obligation of the Transaction Parties.
8.            Termination of the Escrow Agent.  Upon disbursement of the Escrow
Funds as set forth herein, (i) the duties of the Escrow Agent shall terminate
and the Escrow Agent shall be relieved of all further obligations and released
from all liability thereafter arising with respect to the Escrow Funds and (ii)
this Agreement shall terminate (except for the provisions of Sections 5, 10 and
11 which shall survive the date of termination of this Agreement).
9.            Compensation.  Escrow Agent shall not be entitled to separate
compensation for the duties to be performed by it hereunder, provided, however,
that the Parties shall be obligated to reimburse Escrow Agent for all fees,
costs and expenses incurred or that become due in connection with this Agreement
or the Escrow Account, including reasonable attorney's fees.
10.            Entire Agreement.  This Agreement constitutes the entire
agreement between the Parties with respect to the Escrow Funds supersedes any
prior written or oral communications, and may not be terminated, modified or
amended, except in writing subscribed to by all of the Parties hereto.  Each of
the undersigned states that it has read this entire Agreement and understands
and agrees to it.
11.            Choice of Law and Forum; Waiver of Jury Trial.  This Agreement
shall be governed by the substantive laws of the State of New York without
regard to its conflicts of laws principles.  Each party to this Agreement (a)
submits to the exclusive jurisdiction of any state or federal court located in
New York, New York having subject matter jurisdiction in any action or
proceeding arising out of or relating to this Agreement, (b) agrees that any
dispute or controversy concerning, arising out of or relating to this Agreement
may be heard and determined in any such court, and (c) shall not bring any
action or proceeding concerning, arising out of or relating to this Agreement in
any other court.  Each party to this Agreement waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought. 
Any party to this Agreement may make service on another party hereto by sending
or delivering a copy of the process to the party to be served at the address and
in the manner provided for the giving of notices in this Agreement.  Nothing in
this Section, however, shall affect the right of any party to serve legal
process in any other manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
6

--------------------------------------------------------------------------------

12.            Equitable Relief.  Each of the Parties acknowledges and agrees
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent or cure breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof or thereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity.
13.            Successors and Assigns; Third Party Beneficiaries.  Neither this
Agreement nor any right or obligation hereunder shall be assignable by any Party
without the prior written consent of the other parties hereto.  This Agreement
shall inure to the benefit of and be binding upon the Parties hereto and their
respective legal representatives, successors and assigns.
14.            Headings.  The division of this Agreement into articles,
sections, subsections and paragraphs and the insertion of headings are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.
15.            Notices.  All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, addressed to the applicable
Parties as set forth on the signature page(s) to the Purchase Agreement or to
such other address as such Party shall have specified most recently by written
notice.  Any notice or other communication required or permitted to be given
hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.  The addresses for
communications to the Escrow Agent shall be:
CKR Law LLP
1330 Avenue of the Americas, 35th Floor
New York, NY 10019
Tel: 212-400-6900
Facsimile:  212-400-6901
Attn:  Ronniel Levy, Esq.
Email:  rlevy@ckrlaw.com
 
or to such other address as any of them shall give to the others by notice made
pursuant to this Section.
7

--------------------------------------------------------------------------------



16.            No Modification to Purchase Agreement.  This Agreement shall not
be construed as a limitation of any rights or remedies of the Transaction
Parties pursuant to the Purchase Agreement.
17.            Counterparts.  This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be an original
and all such counterparts together shall constitute but one and the same
agreement.




[SIGNATURE PAGE FOLLOWS]
 
 
 
8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.
CALA ENERGY CORP.
By:                                                                        
Name:  
Title:  
CKR LAW, LLP
By:                                                                                    
Name:
Title:  Managing Partner
BUYER
The Buyer (and other Buyers executing a copy   of this Agreement) executing the
Buyer Omnibus Signature Page in the form attached as Annex A to the Securities
Purchase Agreement and delivering the same to the Company or its agents shall be
deemed to have executed this Agreement and agreed to the terms hereof.



9